Citation Nr: 1605011	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right shoulder condition.

3. Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1987, from January 2002 to August 2002, and from July 2004 to March 2006. This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a December 2015 rating decision the Veteran's initial PTSD rating was increased from 30 percent to 50 percent disabling. Additionally, in the December 2015 rating decision the Veteran's right ear hearing loss disability was granted service connection. 

The Veteran testified before the undersigned at a December 2010 Video Conference hearing. The hearing transcript has been reviewed and is of record.


FINDINGS OF FACT

1. The Veteran does not have a left ear hearing loss disability.

2. The preponderance of the evidence of record is against a finding that the Veteran's right shoulder condition is causally related to, or was aggravated by, active service.

3. The Veteran's s PTSD has been manifested by memory interference, outburst of anger, irritability, depression, anxiety, impaired concentration, and sleep impairment, without occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood throughout the entire claims period.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a right shoulder condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

3. The criteria for an initial rating greater than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in July 2007. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, correspondence, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in September 2015 and September 2009, and January 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).


Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for PTSD (DC 9411)

The Veteran's service-connected other specified trauma and stressor related disorder disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2015). In an August 2015 decision, the Veteran was rated as 50 percent disabling for his other specified trauma and stressor related disorder, effective August 6, 2010. The veteran avers that his other specified trauma and stressor related disorder's initial rating should be rated in excess of 50 percent disabling.

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left ear hearing loss

The Veteran avers that he has left ear hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A September 2015 VA examination report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
20
20

The Veteran's speech recognition score was 94 percent for the left ear. Based on the foregoing, the Veteran does not have left ear hearing loss disability for VA purposes; thus, an essential element has not been met. 38 C.F.R. § 3.385. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing). To this extent, the Board finds that the Veteran is competent to report that he has current hearing difficulty; however, he has not been shown to be competent to provide a diagnosis of hearing loss disability for VA purposes, as that is based on specific audiometric findings. The Board finds that the clinical evidence of record is more probative than the lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a left ear hearing loss disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right shoulder

The Veteran avers that he has a right shoulder condition as a result of active service. A September 2015 VA medical examination reflects the Veteran's right shoulder with minimal acromioclavicular joint degenerative changes, and os acromiale associated with rotator cuff impingement. 

For the reasons below, the Board finds that service connection for the Veteran's right shoulder condition is not warranted.

An essential element for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. In this case the claims folder reflects, and the Veteran has conceded that his shoulder was not injured during active duty, but rather during a football game while he was not on active service. (See January 2008 VA medical examination). Further, the Veteran's STRs do not reflect complaints or treatments for a right shoulder condition during active duty.

Another element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a September 2015 VA medical opinion, the clinician opined that the Veteran's current shoulder condition less likely than not incurred in service. The examiner explained that the Veteran's 1996 injury to his shoulder, which occurred while playing football, resulted in a middle 3rd clavicle fracture and right acromioclavicular strain grade 1. The clinician explained that the Veteran's STRs notes the right shoulder injury healing with no further complaints or treatments thereafter until 2008, 12 years after the initial injury.  The clinician further explained that the type of right shoulder injury the Veteran experienced in 1996 usually heals without deformity or any increased risk of re-injury once completely healed. The clinician further opined that based on the absence of medical treatment and reports of shoulder problems, the Veteran's right shoulder injury from 1996 had resolved. 

The September 2015 clinician further opined that based on the claims folder that the Veteran's current right shoulder condition is more likely than not related to his occupation in carpentry. The clinician explained that current x-ray findings reflects the Veteran with minimal degenerative which is explained by normal aging and is symmetric bilaterally.

The competent credible medical evidence on record does not support a finding that the Veteran's current right shoulder disability is connected to his active service, or that it manifested to a compensable degree within one year from service. Instead, the objective medical evidence reflects that the right shoulder disability of onset in 1996 resolved and did not exist during active duty. Further, the claims folder does not reflect that the Veteran's right shoulder was aggravated or worsened during his active duty as the evidence does not reflect treatment or complaints for a right shoulder treatment. Rather, the claims folder reflects that the Veteran did not have any right shoulder problems during active service. (See February 2006 post-deployment examination reflecting no neck or shoulder pain).

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The only clinical etiology opinion with regard to the Veteran's right shoulder condition is against a finding that it is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the shoulder joints for VA purposes. In this case, the Board finds that such etiology findings fall outside the realm of common knowledge of the Veteran. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board finds that the opinions of the physician in regard to the Veteran's right shoulder condition is more probative than that of the Veteran, as she has more medical education pertaining to this specific disability. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

PTSD

A January 2008 VA mental examination reflects the Veteran with mild to moderate PTSD manifested by symptoms such as sleep impairment, fatigue, irritability, difficulty concentrating, hypervigilance, and exaggerated response . Upon examination, the examiner found the Veteran to have a GAF score of 55. 

A September 2009 VA mental examination reflects symptoms of memory impairment, decreased concentration, irritability, and insomnia. Additionally, the examination reflects a GAF score of 65. The examination reports reflects that the Veteran's PTSD symptoms are transient or mild with decrease work efficiency and ability to perform occupational task only during periods of significant stress.

A September 2015 VA mental examination reflects the Veteran with depression, anxiety, chronic sleep impairment, disturbances in mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings. The examination report also noted the Veteran with an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks. 

The September 2015, September 2009, and January 2008 VA examinations reflect the Veteran has been employed as a carpenter as well as a part-time police officer. The claims folder reflects that the Veteran is married and as children that he stays in frequent contact with. The Veteran reports having at least one close friend as well. 

The Board finds that an initial rating in excess of 50 percent disabling for PTSD is not warranted. While the evidence reflects that the Veteran experiences symptoms such as hypervigilance, irritability, memory impairment, impaired concentration, sleep impairment, and anxiety; the evidence does not reflect that the symptoms were of such severity to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. In fact, the record reflects that the Veteran has maintained a good relationship with his children and has been married since 2005. Additionally, the Veteran has consistently been employed in construction and as a police officer. 

A rating of 70 percent disabling is not warranted as the claims folder does not reflect the Veteran with suicidal or homicidal ideations, near-continuous panic attacks, impaired impulse control, or spatial disorientation causing an occupational and social impairment, with deficiencies in most areas.

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment.

While the rating should not bear solely on an examiner's assessment of the level of disability at the moment of the examination, and instead on the occupational and social impairment. Based upon the evidence in this case, the Veteran's PTSD has not manifested to such a severity as to cause more than an occupational and social impairment with reduced reliability and productivity. As such, an initial rating in excess of 50 percent disabling is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's PTSD are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's PTSD symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his PTSD. Rather, as discussed above, the claims folder reflects that the Veteran is currently employed as a carpenter and police officer. Based on the above, to include the statements in support of the Veteran's claim, the Board finds that TDIU is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right shoulder condition denied.

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


